DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/12/2022 responsive to the Office Action filed 11/12/2021 as been entered. Claim 1 has been amended. Claims 9-20 were previously withdrawn. Claims 1-2 and 6-20 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendment, filed 05/12/2021 in pages 7-8, with respect to the rejection of claim 1 under 103 have been considered and are addressed in the revised rejection. New ground(s) of rejection is made in view of Altonen et al. (US 2013/0224327-of record) in view of Altonen (US 2014/0335219), Moore, Jr. et al. (US 2003/0025240-of record) and Shepherd (US 4,208,364).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Altonen (US 2014/0335219), Moore, Jr. et al. (US 2003/0025240-of record) and Shepherd (US 4,208,364).

With respect to claim 1, Altonen ‘327 teaches an interchangeable mold for creation of injection molded components (“a mold assembly 328”, Pa [0064]; “the support plates 378, 380 may receive molds having a variety of different mold cavity shapes”, Pa [0068]; “injection molds”, Pa [0001]), the interchangeable mold comprising: 
a component mold (“a mold 370”, Pa [0064]) comprising: 
a top portion of the component mold (“a first side 372”) comprising a first sheet of a first material having a first thickness, and 
a bottom portion of the component mold (“a second side 374”) comprising a second sheet of the first material having a second thickness, the top portion of the component mold and the bottom portion of the component mold defining a component profile (“The first side 372 and the second side 374 form a mold cavity 376 therebetween.”); and 
a base mold (“support plates 378, 380”, Pa [0064]) comprising: 
a top portion of the base mold (“a first support plate 378”) comprising a second material having a third thickness, the top portion of the base mold accommodating a profile of the top portion of the component mold, and 
a bottom portion of the base mold (“a second support plate 380”) comprising the second material having a fourth thickness, the bottom portion of the base mold accommodating a profile of the bottom portion of the component mold (“The mold 370 may include a complementary feature so that the mold may fit around (FIG. 5B), within (FIG. 5C), or upon (FIGS. 5D and 5E) the posts 381.”, “the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]), 
wherein the top portion of the component mold is configured to detachably affix to the top portion of the base mold, and wherein the bottom portion of the component mold is configured to detachably affix to the bottom portion of the base mold (“the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]; “The projection of the cooling line, the post 381, and the mold 370, in FIG. 5B, can be configured together in any workable combination either as a unitary structure, or as a structure of permanently connected elements, or as a structure of interchangeable elements”, Pa [0066]), and 
wherein the base mold has a base mold profile that differs from the component mold profile (Figs. 5A-5E).
 
Altonen ‘327 further teaches that the top and bottom portions of the component mold each comprises a highly thermally conductive material such as aluminum, copper (“the first and second sides 372, 374 are made from a highly thermally conductive material”, Pa [0064]; “The high thermal conductivity materials used to model the simplified cooling system were QC10 Aluminum, copper, and Mold Max®.”, Pa [0082] and Table in Pa [0099]), but does not explicitly teach that (a) the first thickness and the second thickness are each less than the third thickness and less than the fourth thickness, (b) the first thickness and the second thickness are between 2 mm to 20 mm, respectively, (c) the top and bottom portions of the component mold each comprises surface finished titanium, and (d) the base mold comprises nylon.

As to (a), since Altonen ‘327 teaches using molds having a variety of different mold cavity shapes (Pa [0068]) and shows that the thickness of the component mold (“370” or “374”) is less than the thickness of the base mold (“380”) in examples of Figs. 5B and 5C, one would have found it obvious to modify a mold including a top portion and a bottom portion each having thinner thickness than the thickness of the support plate for the purpose of forming a thin injection molded component according to the drawings. It has been held that while patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
As to (b), Altonen ‘327 further teaches that a cooling complexity level one mold assembly 328 comprises one or more cooling lines 382 formed in one or more of the base mold (“The first and second support plates 378, 380”) and because the top and bottom portions of component mold (“the first and second sides 372, 374”) are made from a highly thermally conductive material, heat flows through the component mold (“the first and second sides 372, 374”) to the base mold (“the support plates 378, 380”) at a rate that is sufficient to cool plastic in the mold cavity 376 in an acceptable amount of time (Pa [0064]). 
Furthermore, in the same field of endeavor, a mold component having a conformal thermal management system for injection molding, Moore Jr. teaches that the thickness of the mold segment combined with the conductivity value of the metal or alloy comprising the mold segment improves the cooling capabilities of the mold component (Pa [0033]).
Therefore, one would have found it obvious to select the optimum thickness of the top portion and the bottom portion of the component mold according to the metal used therein by routine experimentation for the purpose of improving the cooling capabilities of the component mold so for heat to flow through the component mold (“the first and second sides 372, 374”) to the base mold (“the support plates 378, 380”) at a rate that is sufficient to cool plastic in the mold cavity 376 in an acceptable amount of time. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As to (c), in the same field of endeavor, injection molding system, Altonen ‘219 teaches that preferred materials for manufacturing the first and/or second mold sides include aluminum, copper, and any alloys of aluminum (e.g., Titanium) since the thermal conductivity properties of these materials are more desirable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Altonen ‘327 with the teachings of Altonen ‘219 and substitute alloys of aluminum with Titanium for Altonen ‘327’s highly thermally conductive material for the purpose of obtaining the same result, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). Furthermore, the limitation “surface-finished” is a product-by-process. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
As to (d), in the same field of endeavor, injection mold, Shepherd teaches that suitable materials for construction of the molds are thermoplastic resins which are inert to the polymerizing media, which have the requisite flexibility under polymerization conditions, which can be molded to an optical quality surface, and includes Nylon 6, Nylon 66 and Nylon 11 (Co 5 li 20-23 and 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Altonen ‘327 with the teachings of Shepherd and substitute nylon for the material of Altonen ‘327’s base mold in order to have the requisite flexibility under polymerization conditions. Furthermore, one would have found it obvious to substitute nylon for the material of Altonen ‘327’s base mold for the purpose of injection molding, since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

With respect to claim 6, Altonen as applied to claim 1 above further teaches that the base mold comprises at least one heat dissipation channel (“One or more cooling lines 382 may be formed in one or more of the support plates 378, 380.”, Pa [0064]).

With respect to claim 7, Altonen as applied to claim 1 above further teaches that the component mold comprises at least one recess to accommodate an insert (“The posts 381 can be configured to fit together with recesses in the mold 370”, Pa [0065]).
Note that the recitation “to accommodate an insert” is an intended use since Altonen’s mold is capable of performing the claimed function. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 8, Altonen as applied to claim 1 above further teaches a second component mold comprising: a top portion of the second component mold, and a bottom portion of the second component mold, the top portion of the second component mold and the bottom portion of the second component mold defining a second component profile (“the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742